DETAILED ACTION
Claims 1-13, 17-18 and 20-30 are presented for examination.
Requirement for Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 and 25-30, drawn to a method comprising administering to a subject an effective amount of an 2 adrenergic receptor agonist to perform a surgical procedure, inducing a planned wake-up by administering to the subject an effective amount of 2 adrenergic receptor antagonist, wherein the adrenergic receptor agonist is maintained or reduced, conducting an intraoperative assessment of the subject during the planned wake-up, and ceasing administration of the 2 adrenergic receptor antagonist in order to proceed with the surgical procedure, classified in, e.g., A61K31/4174, depending on the antagonist used.
II.	Claims 7-9 and 17-18, drawn to a method comprising administering to a subject undergoing a surgical procedure an effective amount of an 2 adrenergic receptor agonist to perform a surgical procedure, ceasing administration of the 2 adrenergic receptor agonist and administering to the subject an effective amount of 2 adrenergic receptor antagonist at or near the end of the surgery and conducting a post-operative assessment, classified in, e.g., A61K 31/4174, depending on the antagonist used.
III.	Claims 10-13, drawn to a method of modifying circadian rhythms comprising administering to a subject in need thereof treated with an 2 adrenergic agonist, an effective amount of an 2 adrenergic antagonist in order to facilitate normal adaptation to regular day-light cycles or adjust the subject’s circadian rhythms, classified in, e.g., A61K 31/4174, depending on the antagonist used.
IV.	Claims 20-22, drawn to a method for reversing a neural blockade during a surgical procedure comprising administering to a subject undergoing a surgical procedure who has received a muscle blockade agent and a neural blockade agent, an effective amount of an 2 adrenergic receptor , classified in, e.g., A61K 31/4174, depending on the antagonist used.
V.	Claims 23-24, drawn to a method for reducing or preventing emergence delirium comprising administering to a subject under general anesthesia an effective amount of an 2 adrenergic receptor antagonist, wherein the subject under general anesthesia had received an 2 adrenergic receptor agonist, optionally wherein the 2 adrenergic receptor antagonist is given in a dose range of 30:1-400:1 mg/kg 2 adrenergic receptor antagonist to 2 adrenergic agonist, classified in, e.g., A61K 31/4174, depending on the antagonist used.
The inventions are distinct, each from the other, for the following reasons:
Inventions I-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each exhibit a materially different design, mode of operation, function, or effect because each invention requires a distinct therapeutic or biological objective that yields from executing a distinct series of active steps that are unique to each of the recited processes and do not clearly overlap with one another.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (i) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (ii) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR §1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to patentably distinct species of (i) 2 adrenergic agonist (claim 29), (ii) 2 adrenergic antagonist (claim 26), and (iii) optional general anesthetic or sedative drug (claim 30).
ELECTION OF INVENTION I REQUIRES THE FOLLOWING SPECIES ELECTIONS:
(A) Election of ONE single disclosed species of 2 adrenergic agonist from claim 29, which are (i) dexmedetomidine or (ii) clonidine, or from those specifically disclosed at p.13, l.8-10 of the as-filed specification.
(B) Election of ONE single disclosed species of 2 adrenergic antagonist from claim 26, which is the species atipamezole, or from those specifically disclosed at p.14, l.22-28 of the as-filed specification. 
(C) Election of ONE single disclosed species of optional general anesthetic or sedative drug from those recited in claim 30, which are: (i) propofol, (ii) sevoflurane, (iii) ketamine, or (iv) benzodiazepines.


2 adrenergic agonist, (ii) claims 1-6, 25 and 27-30 are generic to the claimed species of 2 adrenergic antagonist, and (iii) claim 30 is generic to the claimed species of optional general anesthetic or sedative drug. 
The species of compounds of 2 adrenergic agonist or antagonist are independent or distinct because the different species exhibit mutually exclusive characteristics for each identified species, as evidenced by the disparate structure, function and/or chemical properties of each agonist or antagonist within the broader genus instantly claimed. 
The species of optional general anesthetic or sedative drug are independent or distinct because the different drugs exhibit mutually exclusive characteristics for each identified species, as evidenced by the disparate structure, function and/or chemical properties of each drug instantly claimed. 
In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

In addition, Applicant’s claims 7, 10, 20 and 23 are generic to the following disclosed patentably distinct species: (i) 2 adrenergic agonists (claims 7, 10, 23) and (ii) 2 adrenergic antagonists (claims 7, 10, 20, 23). 
ELECTION OF INVENTION II, III or V REQUIRES THE FOLLOWING SPECIES ELECTIONS:
(D) Election of ONE single disclosed species of 2 adrenergic agonist from those disclosed at p.13, l.8-10 of the as-filed specification, which are: (i) guanabenz, (ii) guanfacine, (iii) clonidine, (iv) tizanidine, (v) medetomidine, or (vi) dexmedetomidine.
(E) Election of ONE single disclosed species of 2 adrenergic antagonist from those disclosed at p.14, l.22-28 of the as-filed specification, which are: (i) atipamezole, (ii) aripiprazole, (iii) asenapine, (iv) cirazoline, (v) clozapine, (vi) efaroxan, (vii) idazoxan, (viii) lurasidone, (ix) melperone, (x) mianserin, (xi) 
ELECTION OF INVENTION IV REQUIRES THE FOLLOWING SPECIES ELECTION:
(F) Election of ONE single disclosed species of 2 adrenergic antagonist from those disclosed at p.14, l.22-28 of the as-filed specification, which are: (i) atipamezole, (ii) aripiprazole, (iii) asenapine, (iv) cirazoline, (v) clozapine, (vi) efaroxan, (vii) idazoxan, (viii) lurasidone, (ix) melperone, (x) mianserin, (xi) mirtazapine, (xii) napitane, (xiii) olanzapine, (xiv) paliperidone, (xv) phenoxybenzamine, (xvi) phentolamine, (xvii) piribedil, (xviii) rauwolscine, (xix) risperidone, (xx) rotigotine, (xxi) quetiapine, (xxii) norquetiapine, (xxiii) tetiptiline, (xxiv) tolazoline, (xxv) yohimbine, (xxvi) ziprasidone.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, as evidenced by the disparate structure, function and/or chemical properties of each species. 
In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR §1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR §1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR §1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR §1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 19, 2022